By the Court :
The opinion of the learned county judge is full and conclusive. We should not deem it necessary to add anything if it were not that the plaintiffs counsel has very strongly urged the point that the appearance of the defendant is a waiver of the objection to the jurisdiction. The eounty judge has taken the proper distinction. The question is not one of jurisdiction of the person of the defendant merely. It is one as to the limitation of the power of the County Court. In addition to the cases cited by the learned county judge, we may refer to the remarks of Judge Gardiner in Burckle v. Eckhart (3 N. Y., 132 at p. 137).
The order should be affirmed, with costs.
Present — Learned, P. J., Bookes and Landon, JJ.
Order dismissing complaint affirmed, with costs.